Citation Nr: 1518330	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lower back condition.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to January 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. The Veteran's current low back conditions are not related to a disease or injury in service.

2. He has not shown that he had a degenerative or arthritic condition of the lower back within one year of his separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  To this end, he received a pre-adjudication VCAA notice letter in August 2008 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  It also informed him of how VA determines the "downstream" issues of disability rating and effective date.  Regardless, he received another VCAA notice letter in June 2009 again describing the downstream issues.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist an appellant with development of his or her claim.  To satisfy this, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also post-service VA and private treatment records.  Additionally, he was provided an examination while incarcerated, the results of which were transcribed by a VA examiner who ultimately generated an etiological opinion.  The report of the VA examination provides comment on the possible relationship between the claimed back disability and the Veteran's active duty service and is supported by a detailed rationale.  

The Board notes that in the October 2014 Disability Benefits Questionnaire (DBQ) filled out by the physician who examined the Veteran while in prison, there is indication the results of x-rays taken of the thoracolumbar spine were pending and would be available in two to three weeks.  The RO then sent a fax to the physician asking him for responses for certain questions he had left blank and for the x-ray results, but no response was provided.  In the November 2014 VA medical opinion, the examiner indicated that the physician that performed the prison DBQ had not responded to the request for the x-rays and responses.  However, the Board finds that the absence of these x-rays and responses to certain questions on the DBQ does not prejudice the Veteran.  The non-responses had to do with symptoms of the Veteran's back condition and were not determinative of etiology.  Furthermore, the VA examiner fully considered all of the conditions diagnosed in the DBQ when rendering his opinion, including the prison physician's diagnosis of degenerative disc disease.  There is no question that the Veteran has evidence of a current disability, therefore the absence of these x-rays is not outcome determinative and therefore will not prejudice him.  Therefore, the Board is proceeding with its consideration of the issue.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran claims that he currently suffers from a chronic back injury as a result of falling off the bed of a truck while on active duty in 1974.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  While a degenerative condition of the lower back would qualify the Veteran for the presumption, there is no evidence that the Veteran had such a condition within one year of his discharge in January 1975.  Therefore the presumptive service connection is inapplicable.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra. In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs document that he was seen several times on active duty for chronic back pain.  An April 1974 record assesses a "sprain and strain" of the back.  Back pain is noted on multiple records from April to July 1974.  However, there is no mention of back pain or any back condition on the report of his January 1975 separation examination.  In the accompanying Report of Medical History, the Veteran wrote he was in good health and denied that he suffered from recurrent back pain.  

There are VA treatment records beginning in 1995, mostly concerned with the Veteran's substance abuse.  A January 1995 record mentions a history concerning a left leg fracture, but nothing about his lower back.  Later VA records from 1995, 1997, and 2003 document issues with substance abuse and dental problems and are also silent with regards to his back.  

There is a California Department of Corrections treatment record from April 2000 that documents the Veteran had a back strain of the lower back.  In a subsequent August 2004 record, he received treatment for both foot and back pain and "arthritis" is assessed, although it is not attributed specifically to either the back or a foot.  Subsequent prison records continue to document complaints of chronic back pain from 2005 to 2008.  

In October 2014, the Veteran underwent an examination while he was incarcerated.  The physician filled out a DBQ concerning the thoracolumbar spine.  The claims file was not reviewed, as this physician was not providing an etiological opinion.  The physician diagnosed the following conditions: mechanical back pain syndrome, lumbosacral sprain/strain, and degenerative disc disease.  He also noted the Veteran's diabetes mellitus type II.  

In November 2014, the above DBQ was inputted into a VA compensation examination report.  The examiner also added a lengthy history of the pertinent medical evidence in the Veteran's file, including his in-service back pain.  The examiner then opined that it was less likely than not that the Veteran's current back condition was incurred in, caused by, or the result of his in-service back symptoms.  In his rationale, the examiner cited to the absence of any in-service complaint from July 1974 through to his separation examination in January 1975.  He also cited the Veteran's subjective denial of any recurrent back pain on his Report of Medical History.  The examiner then noted that the Veteran's VA records from the 1990s did not document a chronic back condition or any symptoms and that the Veteran did not mention a back condition when filing for a non-service connected pension in 1993.  The examiner continued that while prison records from 2000 did note back pain for a few months, it was not until 2004 that any chronic back symptoms were documented.  The examiner concluded for all of these reasons, the objective medical evidence did not support a nexus between the Veteran's current back condition and the condition noted in his STRs.  

The Board places great weight on the November 2014 VA medical opinion that was against finding a relationship between the Veteran's current back conditions and his documented, in-service back pain.  The Board finds this medical opinion both competent and credible, as it was made after a thorough review of all of the evidence of record.  The examiner provided a detailed summary of the relevant medical history in his rationale for the opinion generated, pointing out an absence of any documented back-related issues, as well as any lay complaints, between 1974 and 2000.  

The origin or cause of the Veteran's lower back conditions, including degenerative disc disease, is not a simple question that can be determined based on mere observation by a lay person; thus the Veteran's lay opinion is not competent to establish a nexus between her service and these conditions.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  Furthermore, this account is contradicted by medical evidence of record where the Veteran did not report suffering from a chronic back condition when receiving other treatment, such as the VA substance abuse treatment from the 1990s.  As the only competent medical opinion of record regarding a nexus between the current conditions and service is negative, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a lower back condition is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


